DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Acknowledgement is made of the amendment received on 01/21/2021.

Allowable Subject Matter
3.	Claims 39 and 59-72 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Umari et al. does not teach or suggest identifying, by a power line communication (PLC) device, a first PLC symbol and a second PLC symbol within a PLC preamble; inserting, by the PLC device, an instance of the first PLC symbol within a PLC header portion of a first PLC frame; inserting, by the PLC device, an instance of the second PLC symbol within the PLC header portion of the first PLC frame; transmitting, by the PLC device, the first PLC frame over a power line; receiving a second PLC frame; locating a position of a PLC preamble symbol within a header portion of the second PLC frame; and estimating a sampling frequency offset based on the located position of the PLC preamble symbol. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.